Citation Nr: 0012743	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  95-38 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
secondary to Agent Orange exposure in service.

2.  Entitlement to service connection for a seizure disorder, 
secondary to Agent Orange exposure in service.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1968.  He had service in the Republic of 
Vietnam from May 1966 to November 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  That rating decision denied service 
connection for seizures, a skin condition and a gastric 
condition all claimed secondary to Agent Orange exposure in 
service.

In an October 1994 statement which was accepted as a 
substantive appeal, the veteran only referred to the issues 
of entitlement to service connection for a seizure disorder 
and a skin disorder secondary to Agent Orange exposure in 
service.  As such, the Board will consider these as the only 
issues on appeal.  

The Board notes that the veteran offered testimony in a 
personal hearing in June 1995, and submitted a VA Form 9 
"Appeal to Board of Veterans' Appeals" at the hearing, 
however; as the date of the hearing (June 29, 1995) was more 
than one year after the date of notification of the rating 
decision being appealed (June 8, 1994), and more than 60 days 
after the date the statement of the case was mailed (January 
5, 1995), neither the hearing transcript or the VA Form 9 can 
be considered a timely appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b)(1999) (The substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later).  As such, the Board is constrained to consider 
only the issues identified in the October 1994 substantive 
appeal. 


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of 
chloracne or any other acneform disease during service or 
within the first year after the veteran left the Republic of 
Vietnam.  

3.  There is no competent medical evidence linking a skin 
disorder to exposure to Agent Orange in service.

4.  There is no competent medical evidence linking a seizure 
disorder to exposure to Agent Orange in service.

5.  The veteran has not presented plausible claims for 
service connection for a seizure disorder or a skin disorder, 
secondary to Agent Orange exposure in service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  

2  The veteran has not presented a well grounded claim for 
service connection for a seizure disorder, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO has obtained the service medical records and they 
appear to be complete.  The November 1965 examination at 
entry into service noted two tattoos and a one-half inch scar 
on the left hand.  There was no other notation involving the 
skin, and no indication of a seizure disorder.  Treatment 
records during service in December 1965 indicate a rash was 
noted on the veteran's chest.  He was diagnosed with rubella.  
In December 1966, he was treated for abscesses on his back by 
incision and drainage.

In October 1967, the veteran was undergoing preparation in 
the hospital for an inguinal hernioplasty.  Following 
administration of intravenous Talwin by the anesthesia 
department, he experienced a grand mal seizure with no 
significant residual.  He was seen in consultation by the 
neurology department which concluded that it was an 
idiosyncratic reaction to the intravenous Talwin and not a 
chronic seizure disorder.  He was noted to fully recover.  
Subsequent treatment records in service note that the veteran 
is allergic to Talwin.

In November 1968, the veteran was examined pursuant to his 
release from active service.  Both neurologic and skin 
examinations were noted as "normal".

Following his release from active service, the veteran filed 
a claim for service connection for a seizure disorder.  A 
neurological examination in September 1970 was negative, the 
examiner noting that a seizure disorder could not be 
established based on the veteran's history and the findings 
of EEG testing.  The diagnosis was "one episode of seizure 
secondary to Talwin reaction according to service record."  
The veteran was also given a general VA compensation and 
pension examination in September 1970.  Evaluation of the 
skin noted no lesions.  Service connection for a seizure 
disorder was denied in a November 1970 rating decision of the 
RO.  

In connection with his participation in the Agent Orange 
Registry Program, the veteran was provided an Agent Orange 
examination in May 1987.  The diagnoses with regard to the 
skin were keratotic lesions of the scalp, probable seborrheic 
dermatitis of the scalp, and multiple papillomas of the 
anterior chest and axillae.  The examiner also noted a 
history of grand mal seizures in the late 1960s "probably 
secondary to alcoholism."  A letter was sent to the veteran 
from an environmental physician indicating that the results 
of the examination and laboratory tests suggest there was no 
reason to be concerned about possible adverse health effects 
resulting from exposure to Agent Orange.  

In July 1991, the veteran filed a claim for service 
connection several disabilities claimed secondary to exposure 
to Agent Orange in service.  These included a skin condition 
claimed as a boil and rash, and seizures.  In June 1995 he 
testified in a personal hearing before the RO that because of 
the grand mal seizure in service, he now had difficulty 
getting a job and had to lie about his medical history on job 
applications, and could not donate blood.  Asked whether he 
had had any seizures since getting out of the service, he 
explained that he used to pass out when he was drinking and 
thought it might be an effect of the seizure in service which 
he related to Agent Orange exposure.  With regard to his skin 
disorder, he stated in had a rash in service, and also had 
boils and cysts removed.  He added that he still had a rash 
and treated this with ointment.

The Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991).  Establishing a well 
grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307(d) (1999).  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Analysis

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, no competent medical evidence 
has been submitted demonstrating that any skin condition 
identified as chloracne or any other acneform disease 
consistent with chloracne was present during service or was 
manifest to a compensable degree within the year following 
his service in Vietnam.  These are the only skin conditions 
entitled to presumptive service connection due to exposure to 
Agent Orange.  38 C.F.R. § 3.309(e) (1999).  Although the 
veteran was diagnosed with keratotic lesions of the scalp, 
probable seborrheic dermatitis of the scalp, and multiple 
papillomas of the anterior chest and axillae on his Agent 
Orange examination in 1987, these are not among the diseases 
listed in 38 C.F.R. § 3.309(e), and therefore these cannot be 
presumed to be service connected based on the veteran's 
exposure to Agent Orange during service in the Republic of 
Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  
Similarly, because seizure disorders are not listed in 
38 C.F.R. § 3.309(e), this too cannot be service connected 
under the provisions of that regulation. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the medical records show that the veteran has 
been treated several times for various skin disorders, 
including a rash and skin abscesses in service, and keratotic 
lesions of the scalp, probable seborrheic dermatitis of the 
scalp, and multiple papillomas of the anterior chest and 
axillae as noted on his Agent Orange examination in 1987.  
None of the medical evidence, however, relates these 
diagnoses to Agent Orange exposure in service.  Nor is there 
any evidence relating any seizure disorder to exposure to 
Agent Orange in service, rather the medical evidence clearly 
indicates that his one grand mal seizure in service was the 
result of an allergic reaction to anesthetic, which never 
recurred, and did not result in residuals.  Although the 
veteran has indicated that he experienced seizures related to 
his drinking, there is no medical evidence of any seizures 
subsequent to the single incident in service.  The veteran 
has failed to provide medical evidence of a nexus between his 
post service skin disorders, or any seizure disorder and 
exposure to Agent Orange in service.  The veteran's 
statements are not competent evidence to establish the 
etiology of his disorders.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not shown to be a physician, the veteran is not competent 
to make a determination that any current disorders are 
related to his active service or to exposure to Agent Orange 
during service.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran fails to show the required nexus between his skin 
disorder or any seizure disorder and exposure to Agent Orange 
in service.  See Caluza, 7 Vet. App. at 506.  There is no 
medical evidence establishing a link to the veteran's active 
military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The veteran does not meet the third element required 
for the claims for a skin disorder and a seizure disorder 
secondary to Agent Orange exposure in service to be well 
grounded.  See Caluza, 7 Vet. App. at 506.  See also Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1997).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of any plausible claim for a skin 
disorder or seizure disorder secondary to Agent Orange 
exposure in service.  Since the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded, it must be denied.  See Boeck v. Brown, 6 Vet. App. 
14, 17 (1993) (if a claim is not well-grounded, the Board 
does not have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim, 
including affording him or her an examination.  Morton v. 
West, 12 Vet. App. 477 (1999).  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims for 
service connection for a skin disorder and seizure disorder 
secondary to Agent Orange exposure in service well grounded.  
See also Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for a skin disorder, secondary to Agent 
Orange exposure in service is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a seizure disorder, secondary to Agent 
Orange exposure in service is denied.  


		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

